ICJ_032_PassageIndianTerritory_PRT_IND_1960-04-12_JUD_01_ME_03_EN.txt. 50

DECLARATION BY JUDGE BADAWI
[Translation ;

Portugal has consistently argued in its pleadings and oral argu-
ments that the British and, after them, India recognized its sover-
eignty over the enclaves, and that before 1954 Portugal had in fact
no complaint of the way in which they. acted towards it. If there
were occasional incidents or differences of opinion between them,
these were due to their power of control and regulation which
Portugal could not challenge.

On this matter the Judgment takes up a half-way position. It
holds that the British, without expressly recognizing that sover-
eignty, never called in question the exclusive authority of Portugal
over the enclaves, that they thus recognized its sovereignty in
fact and by implication, and that later that sovereignty was tacitly
recognized by India.

In my opinion, however, by proceeding on the basis of a finding
that the British and, after them, the Indians recognized the sover-
eignty of Portugal, the question is postulated instead of being
proved.

In my opinion it is necessary in the first place to examine and
analyse the relations between the British and Portugal and to draw
therefrom the appropriate conclusions in this connection.

In the absence of an explicit and formal recognition, it is neces-
sary to ascertain whether the attributes of sovereignty were in
fact recognized.

Now, it cannot but be recognized that, apart from the fact that
the frontiers of the enclaves merging with Indian territory, the pas-
sage of goods between Daman and the enclaves and between those
enclaves was in general treated as a case of import and export,
the passage of police, armed forces and arms was always, as
the Judgment finds, subject to the necessity of an authorization
and was therefore at the discretion of the British.

The Treaty of 1878 between Great Britain and Portugal, not-
withstanding its basis in the reciprocal rights and obligations of
the two Parties in their respective spheres, could not depart from
that necessity. The expiry of this Treaty in 1892 did not of course
add to the rights of Portugal or alter their nature.

In these circumstances it would be difficult to reconcile recog-
nition of sovereignty with the exercise of a discretion which, in
principle, repudiates one essential consequence of that sovereignty.

The fact that the authorization was always granted in the past
has no legal bearing or significance. While the circumstances remain
the same, there is nothing surprising in the authorization being
regularly granted. Nor is there anything surprising in its being

48
RIGHT OF PASSAGE (DECLARATION BY JUDGE BADAWI) 51

refused if the circumstances change. It is of the very essence of
authorization, which has as its basis the concept of discretion.

The alliance between Great Britain and Portugal and the former’s
guarantee of Portugal’s colonial possessions may have disguised
the true legal aspect of their relations, as regards the enclaves. The
fact remains that on an analysis of these relations it must be recog-
nized that there existed between them only a factual situation
sui generis having well-defined limits.

It is however difficult to classify this situation in a category of
rights recognizable in international law, and still more difficult
to classify it in the category of sovereignty: to admit the sover-
eignty of Portugal would be to admit that it could involve legal
consequences other than those which are recognized in practice.
That conclusion should alone suffice to exclude such admission,
since it would go beyond the factual situation which the Court
has recognized.

However much the alliance between Great Britain and Por-
tugal and the British guarantee to protect Portuguese posses-
sions may. have served to obscure the extent of Portugal’s rights
over the enclaves, it is clear that this treaty could only create
personal rights and obligations between Portugal and Great Britain
which were obviously not transmitted to the national Government
of India. With the change of partner, the situation would neces-
sarily be less favourable to Portugal.

It is hardly surprising that all these confused circumstances
should have created an ambiguous situation in which Portugal
believed in a genuine right of sovereignty binding upon India,
while the latter could see in it merely a right entirely subject to
its discretion, to be exercised under very different conditions from
those with which Portugal was familiar throughout the British
period.

(Signed) A. BADAWI.

49
